DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.

Response to Amendment
Amendments filed on 1/29/2021 are entered for prosecution. Claims 1-2, 4-6, 8-13, 15-17, and 19-20 remain pending in the application. 

Applicant’s amendments to the claims have overcome each and every objections to the claims previously set forth in the Final Office Action mailed 11/30/2020.

Response to Arguments
Applicant's arguments with respect to claims 1, 12 and 20 in a reply filed 11/16/2020 (hereafter, Reply) have been fully considered but they are not persuasive. 

	Regarding claims 1, 12 and 20, Applicant argues that “The shifting disclosed in Yoshiyama is performed to process the data included in the serial data and is not conditioned based on whether the 
	Examiner respectfully disagrees.
	Yoshiyama clearly discloses portions of the serial data from the second block of M-bit long known bit pattern of the serial data are punctured by not being included in the 66-bit long storage patterns 0 to 31, or “comparison data”, in response to a number of bit values of the serial data being determined to be exceeding a threshold value of 66 by receiving at least the first block of M-bit long known bit pattern of the serial data and the first bit of the second block of M-bit long known bit pattern of the serial data at the receiving apparatus 10. Otherwise, all of bit values of the serial data would be included in the 66-bit long storage patterns 0 to 31, or “comparison data” (See, Figs.1-4&15, [0041] [0056] [0058] [0062] [0063] and the rejection of claim 1 for details).
	Applicant’s argument is not persuasive.

	Regarding claims 1, 12 and 20, Applicant further argues that “Additionally, the shifting performed in Yoshiyama is performed in one bit increments in which the least significant bit is shifted out and a new most significant bit is added. Yoshiyama therefore does not disclose puncturing an encoded data input by removing individual values to yield a "punctured encoded data input including a reduced number of individual values that does not exceed the threshold number," as recited in claim 1.” (Reply,p.9, para.2)
	Examiner respectfully disagrees.
Yoshiyama clearly discloses that bit values of the 66-bit long storage patterns 0 to 31, or “comparison data”, which is equated to the punctured encoded data input, includes the 66-bit, which is and the rejection of claim 1 for details).
Applicant’s argument is not persuasive.

Applicant’s other arguments are not persuasive because they are dependent on the arguments above which are not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshiyama (US 20120317464 A1).

Regarding claim 1, Yoshiyama discloses a method performed by a data decoder (Fig.1, [0039] FIG. 1 shows a block diagram of an exemplary receiving apparatus according to this disclosure.; receiving apparatus perform data decoding operation) implemented on a receiving computing device (Fig.1, receiving apparatus), the method comprising:
	 receiving ([0039] The receiving apparatus 10 shown in FIG. 1 receives serial data containing contiguous blocks each having an M-bit long known bit pattern, or a specific pattern. [0041] As shown in FIG. 15, serial data is input to the receiving apparatus 10 in the order of a preamble, a start delimiter, a payload, and an end of burst (EOB). The preamble includes a plurality of blocks of M-bit long specific patterns, which are sequentially input to the receiving apparatus 10. [0055] The description will be continued with reference to the following examples where M=66 bits, N=32 bits), from a transmitting computing device (Fig.1, [0039] apparatus transmitting serial data), a received encoded data input (Figs.1&15, [0039] [0041] [0055] serial data containing contiguous blocks each having an 66-bit long known bit pattern, or a specific pattern), the received encoded data input (Figs.1&15, [0039] [0041] [0050] [0055] serial data) including ([0050] The pattern detecting circuit 18 detects reception of serial data containing contiguous blocks of M-bit long specific patterns based on the matches detected by the pattern comparing circuit 16) a set of individual values (Fig.1, [0039] [0050] bit values of the serial data);
	in response to (Figs.1-4&15, [0041] [0056] [0058] [0062] [0063] portions of the serial data from the second block of M-bit long known bit pattern of the serial data are punctured by not being included in the 66-bit long storage patterns 0 to 31, or “comparison data”, in response to a number of bit values of the serial data being determined to be exceeding a threshold value of 66 by receiving at least the first block of M-bit long known bit pattern of the serial data and the first bit of the second block of M-bit long known bit pattern of the serial data at the receiving apparatus 10. Otherwise, all of bit values of the serial data would be included in the 66-bit long storage patterns 0 to 31, or “comparison data”.) determining ([0056] As shown in FIG. 2, an exemplary serial-parallel conversion circuit 12 may be constituted with a register 28 that stores 32-bit wide parallel received data generated by the serial-parallel conversion circuit 12. The serial-parallel conversion circuit 12 shifts each bit of the serial received data from the most significant bit to the least significant bit of the register 28. Thereby, the received serial data is converted to 32-bit wide parallel received data [31:0]. In this case, bit [0] of the parallel received data is the bit at the front side of the serial received data. [0058] The 32-bit wide parallel received data [31:0] input from the serial-parallel conversion circuit 12 is stored in the first-stage FF 30 in synchronization with a parallel clock. Simultaneously, the 32-bit wide parallel received data [31:0] previously stored in the upstream FFs 30, 32, and 34 is sequentially shifted to the downstream FFs 32, 34, and 36. That is, the parallel received data is shifted in an unit of 32 bits. [0062] FIG. 4 shows 66-bit long storage patterns 0 to 31, or "comparison data" to be used for comparison, which are constituted by respective 66 contiguous bits stored in the received-pattern storage register 14. The storage patterns are stored in a total of 32 different positions in the received-pattern storage register 14 by shifting one bit with respect to each other. [0063] Specifically, the storage patterns start with respective bits in a range of 32 contiguous bits, which includes 32 contiguous bits stored in the leftmost or front-most positions in the received-pattern storage register 14. Here, the 66-bit storage pattern #n starts with K-th bit (K=0 to N-1) from the front side of the range of 32 contiguous bits, where #n=31-K.; Hence a number of bit values of the serial data containing contiguous blocks each having an M-bit long known bit pattern, or a specific pattern is determined to be exceeding a threshold value of 66 by receiving at least the first block of M-bit long known bit pattern of the serial data and the first bit of the second block of M-bit long known bit pattern of the serial data at the receiving apparatus 10) that a number of values (Figs.1&11, [0039] [0041] [0050] a number of bit values of the serial data; See Fig.11, which clearly shows that the number of bit values of the serial data) included in the set of individual values (Fig.1, [0039] [0050] bit values of the serial data) exceeds a threshold number (Figs.1-4, [0056] [0058] [0062] [0063] 66), performing ([0056] As shown in FIG. 2, an exemplary serial-parallel conversion circuit 12 may be constituted with a register 28 that stores 32-bit wide parallel received data generated by the serial-parallel conversion circuit 12. The serial-parallel conversion circuit 12 shifts each bit of the serial received data from the most significant bit to the least significant bit of the register 28. Thereby, the received serial data is converted to 32-bit wide parallel received data [31:0]. In this case, bit [0] of the parallel received data is the bit at the front side of the serial received data. [0058] The 32-bit wide parallel received data [31:0] input from the serial-parallel conversion circuit 12 is stored in the first-stage FF 30 in synchronization with a parallel clock. Simultaneously, the 32-bit wide parallel received data [31:0] previously stored in the upstream FFs 30, 32, and 34 is sequentially shifted to the downstream FFs 32, 34, and 36. That is, the parallel received data is shifted in an unit of 32 bits. [0062] FIG. 4 shows 66-bit long storage patterns 0 to 31, or "comparison data" to be used for comparison, which are constituted by respective 66 contiguous bits stored in the received-pattern storage register 14. The storage patterns are stored in a total of 32 different positions in the received-pattern storage register 14 by shifting one bit with respect to each other. [0063] Specifically, the storage patterns start with respective bits in a range of 32 contiguous bits, which includes 32 contiguous bits stored in the leftmost or front-most positions in the received-pattern storage register 14. Here, the 66-bit storage pattern #n starts with K-th bit (K=0 to N-1) from the front side of the range of 32 contiguous bits, where #n=31-K.) a first puncturing (Figs.1-4, [0056] [0058] [0062] [0063] portions of the serial data are punctured by not being included in the 66-bit long storage patterns 0 to 31, or “comparison data”) of the received encoded data input (Figs.1&2, [0055] serial data containing contiguous blocks each having an 66-bit long known bit pattern, or a specific pattern) by removing at least one individual value (Figs.1-4, [0056] [0058] [0062] [0063] portions of the serial data (hence at least one individual value) are removed by not being included in the 66-bit long storage patterns 0 to 31, or “comparison data”)  from the set of individual values (Fig.1, [0039] [0050] bit values of the serial data), the first puncturing (Figs.1-4, [0056] [0058] [0062] [0063] portions of the serial data are punctured by not being included in the 66-bit long storage patterns 0 to 31, or “comparison data”) yielding a first punctured encoded data input (Figs.1-4&15, [0041] [0056] [0058] [0062] [0063] any of the 66-bit long storage patterns 0 to 31, or “comparison data”) including a reduced number of individual values (Figs.1-4&15, [0039] [0041] [0050] [0055] [0056] [0058] [0062] [0063] bit values of the 66-bit long storage patterns 0 to 31, or “comparison data” includes the 66-bit, which is a reduced number of individual values that does not exceed 66-bit) that does not exceed the threshold number (Figs.1-4, [0056] [0058] [0062] [0063] 66), (Figs.1-4, [0056] [0058] [0062] [0063] any of the 66-bit long storage patterns 0 to 31, or “comparison data”) including a first subset (Figs.1-4, [0056] [0058] [0062] [0063] bit values of the 66-bit long storage patterns 0 to 31, or “comparison data”) of the individual values (Fig.1, [0039] [0050] [0055] bit values of the serial data containing contiguous blocks each having an 66-bit long known bit pattern, or a specific pattern) from the set of individual values (Fig.1, [0039] [0050] [0055] bit values of the serial data);
	 determining ([0064] In the example shown in FIG. 4, a match between the storage pattern #n and the specific pattern 1 is detected. Then, a storage pattern for the subsequent detection of the match with the specific pattern 2 is a 66-bit long pattern following the last bit of the storage pattern #n whose match has been detected.) whether the first punctured encoded data input (Figs.1-4, [0056] [0058] [0062] [0063] any of the 66-bit long storage patterns 0 to 31, or “comparison data”) maps to any predetermined data outputs (Fig.4, [0064] the specific pattern 1, the specific pattern 2) from a set of predetermined data outputs (Fig.4, [0064] the specific pattern 1, the specific pattern 2); and
	 in response to determining ([0064] In the example shown in FIG. 4, a match between the storage pattern #n and the specific pattern 1 is detected. Then, a storage pattern for the subsequent detection of the match with the specific pattern 2 is a 66-bit long pattern following the last bit of the storage pattern #n whose match has been detected.) that the first punctured encoded data input (Figs.1-4, [0056] [0058] [0062] [0063] any of the 66-bit long storage patterns 0 to 31, or “comparison data”) maps to a first predetermined data output (Fig.4, [0064] the specific pattern 1, the specific pattern 2) from the set of predetermined data outputs (Fig.4, [0064] the specific pattern 1, the specific pattern 2), determining ([0064] In the example shown in FIG. 4, a match between the storage pattern #n and the specific pattern 1 is detected. Then, a storage pattern for the subsequent detection of the match with the specific pattern 2 is a 66-bit long pattern following the last bit of the storage pattern #n whose match has been detected.) that the received encoded data input (Figs.1&2, serial data) (Fig.4, [0064] the specific pattern 1, the specific pattern 2).  

Regarding claim 4, Yoshiyama further discloses:
	 performing ([0056] As shown in FIG. 2, an exemplary serial-parallel conversion circuit 12 may be constituted with a register 28 that stores 32-bit wide parallel received data generated by the serial-parallel conversion circuit 12. The serial-parallel conversion circuit 12 shifts each bit of the serial received data from the most significant bit to the least significant bit of the register 28. Thereby, the received serial data is converted to 32-bit wide parallel received data [31:0]. In this case, bit [0] of the parallel received data is the bit at the front side of the serial received data. [0058] The 32-bit wide parallel received data [31:0] input from the serial-parallel conversion circuit 12 is stored in the first-stage FF 30 in synchronization with a parallel clock. Simultaneously, the 32-bit wide parallel received data [31:0] previously stored in the upstream FFs 30, 32, and 34 is sequentially shifted to the downstream FFs 32, 34, and 36. That is, the parallel received data is shifted in an unit of 32 bits. [0062] FIG. 4 shows 66-bit long storage patterns 0 to 31, or "comparison data" to be used for comparison, which are constituted by respective 66 contiguous bits stored in the received-pattern storage register 14. The storage patterns are stored in a total of 32 different positions in the received-pattern storage register 14 by shifting one bit with respect to each other. [0063] Specifically, the storage patterns start with respective bits in a range of 32 contiguous bits, which includes 32 contiguous bits stored in the leftmost or front-most positions in the received-pattern storage register 14. Here, the 66-bit storage pattern #n starts with K-th bit (K=0 to N-1) from the front side of the range of 32 contiguous bits, where #n=31-K.) a second puncturing (Figs.1-4, [0056] [0058] [0062] [0063] portions of the serial data are punctured by not being included in the 66-bit long storage patterns 0 to 31, or “comparison data”) of the received encoded data input (Figs.1&2, serial data), the second puncturing (Figs.1-4, [0056] [0058] [0062] [0063] portions of the serial data are punctured by not being included in the 66-bit long storage patterns 0 to 31, or “comparison data”) yielding a second punctured encoded data input (Figs.1-4, [0056] [0058] [0062] [0063] the 66-bit long storage patterns 0 to 31, or “comparison data”, which is different from the first one of the 66-bit long storage patterns 0 to 31, or “comparison data”), the second punctured encoded data input (Figs.1-4, [0056] [0058] [0062] [0063] one of the 66-bit long storage patterns 0 to 31, or “comparison data”, which is different from the first one of the 66-bit long storage patterns 0 to 31, or “comparison data”) including a second subset (Figs.1-4, [0056] [0058] [0062] [0063] bit values of one of the 66-bit long storage patterns 0 to 31, or “comparison data”, which is different from the first one of the 66-bit long storage patterns 0 to 31, or “comparison data”) of the individual values (Fig.1, [0039] [0050] bit values of the serial data) from the set of individual values (Fig.1, [0039] [0050] bit values of the serial data);
	 determining ([0064] In the example shown in FIG. 4, a match between the storage pattern #n and the specific pattern 1 is detected. Then, a storage pattern for the subsequent detection of the match with the specific pattern 2 is a 66-bit long pattern following the last bit of the storage pattern #n whose match has been detected.) whether the second punctured encoded data input (Figs.1-4, [0056] [0058] [0062] [0063] one of the 66-bit long storage patterns 0 to 31, or “comparison data”, which is different from the first one of the 66-bit long storage patterns 0 to 31, or “comparison data”) maps to any predetermined data outputs (Fig.4, [0064] the specific pattern 1, the specific pattern 2) from the set of predetermined data outputs (Fig.4, [0064] the specific pattern 1, the specific pattern 2); and
	 in response to determining ([0064] In the example shown in FIG. 4, a match between the storage pattern #n and the specific pattern 1 is detected. Then, a storage pattern for the subsequent detection of the match with the specific pattern 2 is a 66-bit long pattern following the last bit of the storage pattern #n whose match has been detected.) that the second punctured encoded data input (Figs.1-4, [0056] [0058] [0062] [0063] one of the 66-bit long storage patterns 0 to 31, or “comparison data”, which is different from the first one of the 66-bit long storage patterns 0 to 31, or “comparison data”) maps to a second predetermined data output (Fig.4, [0064] the specific pattern 1, the specific pattern 2) from the set of predetermined data outputs (Fig.4, [0064] the specific pattern 1, the specific pattern 2), determining ([0064] In the example shown in FIG. 4, a match between the storage pattern #n and the specific pattern 1 is detected. Then, a storage pattern for the subsequent detection of the match with the specific pattern 2 is a 66-bit long pattern following the last bit of the storage pattern #n whose match has been detected.) that the received encoded data input  (Figs.1&2, serial data) corresponds to the second predetermined data output (Fig.4, [0064] the specific pattern 1, the specific pattern 2).  

Regarding claim 5, Yoshiyama further discloses the second puncturing (Figs.1-4, [0056] [0058] [0062] [0063] portions of the serial data are punctured by not being included in the 66-bit long storage patterns 0 to 31, or “comparison data”) is performed when the first punctured encoded data input (Figs.1-4, [0056] [0058] [0062] [0063] any of the 66-bit long storage patterns 0 to 31, or “comparison data”) does not map ([0064] In the example shown in FIG. 4, a match between the storage pattern #n and the specific pattern 1 is detected. Then, a storage pattern for the subsequent detection of the match with the specific pattern 2 is a 66-bit long pattern following the last bit of the storage pattern #n whose match has been detected.; Hence the storage patterns other than the storage pattern #n and 66-bit long pattern following the last bit of the storage pattern #n do not match to any of the specific pattern 1, the specific pattern 2) to any predetermined data outputs (Fig.4, [0064] the specific pattern 1, the specific pattern 2) from the set of predetermined data outputs (Fig.4, [0064] the specific pattern 1, the specific pattern 2).  

Regarding claim 6, Yoshiyama further discloses the second puncturing (Figs.1-4, [0056] [0058] [0062] [0063] portions of the serial data are punctured by not being included in the 66-bit long storage patterns 0 to 31, or “comparison data”) is performed at least partially concurrently to the first puncturing ([0062] FIG. 4 shows 66-bit long storage patterns 0 to 31, or "comparison data" to be used for comparison, which are constituted by respective 66 contiguous bits stored in the received-pattern storage register 14. The storage patterns are stored in a total of 32 different positions in the received-pattern storage register 14 by shifting one bit with respect to each other.).  

Regarding claim 8, Yoshiyama further discloses performing ([0056] As shown in FIG. 2, an exemplary serial-parallel conversion circuit 12 may be constituted with a register 28 that stores 32-bit wide parallel received data generated by the serial-parallel conversion circuit 12. The serial-parallel conversion circuit 12 shifts each bit of the serial received data from the most significant bit to the least significant bit of the register 28. Thereby, the received serial data is converted to 32-bit wide parallel received data [31:0]. In this case, bit [0] of the parallel received data is the bit at the front side of the serial received data. [0058] The 32-bit wide parallel received data [31:0] input from the serial-parallel conversion circuit 12 is stored in the first-stage FF 30 in synchronization with a parallel clock. Simultaneously, the 32-bit wide parallel received data [31:0] previously stored in the upstream FFs 30, 32, and 34 is sequentially shifted to the downstream FFs 32, 34, and 36. That is, the parallel received data is shifted in an unit of 32 bits. [0062] FIG. 4 shows 66-bit long storage patterns 0 to 31, or "comparison data" to be used for comparison, which are constituted by respective 66 contiguous bits stored in the received-pattern storage register 14. The storage patterns are stored in a total of 32 different positions in the received-pattern storage register 14 by shifting one bit with respect to each other. [0063] Specifically, the storage patterns start with respective bits in a range of 32 contiguous bits, which includes 32 contiguous bits stored in the leftmost or front-most positions in the received-pattern storage register 14. Here, the 66-bit storage pattern #n starts with K-th bit (K=0 to N-1) from the front side of the range of 32 contiguous bits, where #n=31-K.) the second puncturing (Figs.1-4, [0056] [0058] [0062] [0063] portions of the serial data are punctured by not being included in the 66-bit long storage patterns 0 to 31, or “comparison data”) comprises:
	 removing (Figs.1-4, [0056] [0058] [0062] [0063] portions of the serial data are removed by not being included in the 66-bit long storage patterns 0 to 31, or “comparison data”) at least a second individual value (Figs.1-4, [0056] [0058] [0062] [0063] portions of the serial data that are not included in the 66-bit long storage patterns 0 to 31, or “comparison data”) from the set of individual values (Fig.1, [0039] [0050] bit values of the serial data) included in the received encoded data input (Figs.1&2, serial data), yielding the second subset (Figs.1-4, [0056] [0058] [0062] [0063] bit values of one of the 66-bit long storage patterns 0 to 31, or “comparison data”, which is different from the first one of the 66-bit long storage patterns 0 to 31, or “comparison data”) of the individual values (Fig.1, [0039] [0050] bit values of the serial data) from the set of individual values (Fig.1, [0039] [0050] bit values of the serial data), wherein the at least the second individual value (Figs.1-4, [0056] [0058] [0062] [0063] portions of the serial data that are not included in the 66-bit long storage patterns 0 to 31, or “comparison data”) from the set of individual values (Fig.1, [0039] [0050] bit values of the serial data) is selected at random (Figs.1-4, [0056] [0058] [0062] [0063] the portions from the 66-bit long storage patterns 0 to 31, or “comparison data” is removed at random depending on the random position of the portions in the serial data and a specific time).  

Regarding claim 9, Yoshiyama further discloses:
	  in response to determining that the first punctured encoded data input (Figs.1-4, [0056] [0058] [0062] [0063] any of the 66-bit long storage patterns 0 to 31, or “comparison data”) does not map ([0064] In the example shown in FIG. 4, a match between the storage pattern #n and the specific pattern 1 is detected. Then, a storage pattern for the subsequent detection of the match with the specific pattern 2 is a 66-bit long pattern following the last bit of the storage pattern #n whose match has been detected.; Hence the storage patterns other than the storage pattern #n and 66-bit long pattern following the last bit of the storage pattern #n do not match to any of the specific pattern 1, the specific pattern 2) to any predetermined data outputs (Fig.4, [0064] the specific pattern 1, the specific pattern 2) from the set of predetermined data outputs (Fig.4, [0064] the specific pattern 1, the specific pattern 2), determining whether a threshold period of time (Fig.4&13, 1 clock time) has elapsed since the received encoded data input was accessed ([0065] As described above, the 97-bit long data stored in the received-pattern storage register 14 is shifted in a unit of 32 bits in synchronization with the parallel clock. Therefore, the storage pattern following the last bit of the storage pattern #n is stored in the received-pattern storage register 14 a predetermined number of cycles after detection of the match between storage pattern #n and the specific pattern 1. [0066] For example, in the example shown in FIG. 4, a storage pattern for the subsequent detection of the match with the specific pattern 2 is stored in the received-pattern storage register 14 two cycles after detection of the match between storage pattern #n and specific pattern 1.; Hence 1 clock time is determined to have elapsed since the serial data was accessed in the previous clock time); and
	 in response to determining that the threshold period of time (Figs.4&13, 1 clock time) has elapsed since the received encoded data input was accessed ([0065] As described above, the 97-bit long data stored in the received-pattern storage register 14 is shifted in a unit of 32 bits in synchronization with the parallel clock. Therefore, the storage pattern following the last bit of the storage pattern #n is stored in the received-pattern storage register 14 a predetermined number of cycles after detection of the match between storage pattern #n and the specific pattern 1. [0066] For example, in the example shown in FIG. 4, a storage pattern for the subsequent detection of the match with the specific pattern 2 is stored in the received-pattern storage register 14 two cycles after detection of the match between storage pattern #n and specific pattern 1.; Hence 1 clock time is determined to have elapsed since the serial data was accessed in the previous clock time), accessing a subsequent encoded data input (Figs.4&13, [0065] As described above, the 97-bit long data stored in the received-pattern storage register 14 is shifted in a unit of 32 bits in synchronization with the parallel clock. Therefore, the storage pattern following the last bit of the storage pattern #n is stored in the received-pattern storage register 14 a predetermined number of cycles after detection of the match between storage pattern #n and the specific pattern 1.; Hence a subsequent portion of serial data is accessed), wherein the received encoded data input (Figs.1&2, serial data) is not determined to correspond ([0065] As described above, the 97-bit long data stored in the received-pattern storage register 14 is shifted in a unit of 32 bits in synchronization with the parallel clock. Therefore, the storage pattern following the last bit of the storage pattern #n is stored in the received-pattern storage register 14 a predetermined number of cycles after detection of the match between storage pattern #n and the specific pattern 1. [0080] On the other hand, if a total number of bit errors is larger than or equal to the allowable number of bit errors, the pattern comparing circuit 16 does not detect a match, and outputs a pattern match flag "0".; Hence before the match between storage pattern #n and the specific pattern 1 in the first clock cycle, the serial data is not determined to correspond to any of the specific patterns 1 or 2) to any of the predetermined data outputs (Fig.4, [0064] the specific pattern 1, the specific pattern 2) from the set of predetermined data outputs (Fig.4, [0064] the specific pattern 1, the specific pattern 2).  

Regarding claim 11, Yoshiyama further discloses determining whether the first punctured encoded data input maps to any predetermined data outputs from the set of predetermined data outputs comprises:
([0078] The pattern comparing circuit 16 will now be described. FIG. 7 shows a configuration of an exemplary pattern comparing circuit. As shown in FIG. 7, a specific pattern [65:0], an allowable number of bit errors, and 32 storage patterns #n [65:0] from the received-pattern storage register 14 are input to the pattern comparing circuit 16. The pattern comparing circuit 16 compares each of 32 storage patterns #n [65:0] with the specific pattern [65:0] and outputs pattern match flag [n] as a result of each comparison. [0079] The comparison is performed for each corresponding bits to determine a number of bit errors. If a total number of bit errors contained in a predetermined number of contiguous blocks is smaller than the allowable number of bit errors, the pattern comparing circuit 16 detects a match with the specific pattern. In this case, the pattern comparing circuit 16 outputs a pattern match flag "1".) a similarity metric ([0079] number of bit errors) based on the first punctured data input (Figs.1-4, [0056] [0058] [0062] [0063] any of the 66-bit long storage patterns 0 to 31, or “comparison data”, [0078] each of 32 storage patterns #n [65:0]) and the first predetermined data output  (Fig.4, [0064] the specific pattern 1, the specific pattern 2, [0078] [0079] the specific pattern [65:0]); and
	 determining ([0079] If a total number of bit errors contained in a predetermined number of contiguous blocks is smaller than the allowable number of bit errors) whether the similarity metric ([0079] number of bit errors) meets or exceeds a threshold similarity value ([0079] allowable number of bit errors).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 


Claims 2, 12-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiyama in view of Lee et al. (US 20190103955 A1, hereafter Lee).

Regarding claims 2 and 13, Yoshiyama do not discloses the received encoded data input is encoded by a data encoder using forward error correction.
	However, Lee discloses a received encoded data input ([0051] the preamble) is encoded by a data encoder using forward error correction ([0051] The preamble may or may not include other information as to the modulation and FEC coding of the burst.).
	Furthermore, Yoshiyama discloses the received encoded data input ([0001] [0002] serial data) comprises preamble ([0001] This disclosure relates to a receiving apparatus that receives serial data, or serial pattern, which includes a plurality of contiguous blocks each having a known bit pattern, or a specific pattern. [0002] Various communication protocols used in high-speed serial communication technology assume detection of specific patterns. As illustrated in FIG. 15, a typical structure of serial pattern includes a preamble, a start delimiter, a payload, and an end of burst (EOB) (or end delimiter).).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the received encoded data input of Yoshiyama to be encoded by a data encoder using forward error correction as taught by Lee, in order to reduce number of errors in the preamble of the serial data using the forward error correction (Lee, [0051], Yoshiyama, [0078] [0079]).

Regarding claims 12, 15-17, and 19, Yoshiyama discloses a system (Fig.1, receiving apparatus) that performs operations of the method as claimed in claims 1, 4-6, and 8 (See the rejection of claims 1 and 3-8 above).
Yoshiyama does not disclose the system comprises: one or more computer processors; and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to perform operations of the method as claimed in claims 1 and 3-8.
However, Lee discloses a system ([0137] Networked devices) comprises:	 one or more computer processors ([0138] a processor (e.g., a microprocessor)); and	 one or more computer-readable mediums ([0138] computer-readable media) storing instructions ([0138] instructions) that, when executed by the one or more computer processors, cause the system to perform operations of a method ([0137] Networked devices such as those discussed herein generally each include instructions executable by one or more networked devices such as those identified above, and for carrying out blocks or steps of processes described above. For example, process blocks discussed above may be embodied as computer-executable instructions. [0138] Computer-executable instructions may be compiled or interpreted from computer programs created using a variety of programming languages and/or technologies, including, without limitation, and either alone or in combination, Java™, C, C++, Python, Visual Basic, Java Script, Perl, HTML, etc. In general, a processor (e.g., a microprocessor) receives instructions, e.g., from a memory, a computer-readable medium, etc., and executes these instructions, thereby performing one or more processes, including one or more of the processes described herein. Such instructions and other data may be stored and transmitted using a variety of computer-readable media.).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the system of Yoshiyama to comprise one or more computer (Lee, [0137]).

Regarding claim 20, Yoshiyama discloses a computing system (Fig.1, receiving apparatus) that performs operations of the method as claimed in claim 1 (See the rejection of claim 1 above).
Yoshiyama does not disclose a non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of the computing system, cause the computing system to perform operations of the method as claimed in claim 1.
However, Lee discloses a non-transitory computer-readable medium ([0138] computer-readable media) storing instructions ([0138] instructions) that, when executed by one or more computer processors ([0138] a processor (e.g., a microprocessor)) of the computing system ([0137] Networked devices), cause the computing system to perform operations of a method ([0137] Networked devices such as those discussed herein generally each include instructions executable by one or more networked devices such as those identified above, and for carrying out blocks or steps of processes described above. For example, process blocks discussed above may be embodied as computer-executable instructions. [0138] Computer-executable instructions may be compiled or interpreted from computer programs created using a variety of programming languages and/or technologies, including, without limitation, and either alone or in combination, Java™, C, C++, Python, Visual Basic, Java Script, Perl, HTML, etc. In general, a processor (e.g., a microprocessor) receives instructions, e.g., from a memory, a computer-readable medium, etc., and executes these instructions, thereby performing one or more processes, including one or more of the processes described herein. Such instructions and other data may be stored and transmitted using a variety of computer-readable media.).
(Lee, [0137]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiyama in view of Lee and in further view of de Ruijter et al. (US 20180159679 A1, hereafter deRuijter).

Regarding claim 10, Yoshiyama further discloses the set of predetermined data outputs (Fig.4, [0064] the specific pattern 1, the specific pattern 2) are data for preamble ([0001] This disclosure relates to a receiving apparatus that receives serial data, or serial pattern, which includes a plurality of contiguous blocks each having a known bit pattern, or a specific pattern. [0002] Various communication protocols used in high-speed serial communication technology assume detection of specific patterns. As illustrated in FIG. 15, a typical structure of serial pattern includes a preamble, a start delimiter, a payload, and an end of burst (EOB) (or end delimiter).; Because the specific patterns are data for comparison with serial data comprising a preamble, they are data for a preamble) from the transmitting computing device (Fig.1, [0039] apparatus transmitting serial data).  
Yoshiyama does not disclose the preamble is for synchronizing data transmissions from the transmitting computing device, and the transmitting computing device is an Internet of Things (IoT) device.
However, Lee disclose a preamble ([0033] preamble) is for synchronizing data transmissions from a transmitting computing device ([0033] As described in additional detail below with reference to FIG. 2, each burst is a radio frequency transmission including a preamble and a payload, with the preamble preceding the payload. The preamble includes a preamble pattern. The preamble pattern is a symbol pattern that is stored by the receiver 60 in memory and can be used to synchronize reception of the burst.).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the preamble of Yoshiyama to be for synchronizing data transmissions from the transmitting computing device as taught by Lee so that the set of predetermined data outputs are data for synchronizing data transmissions from the transmitting computing device, in order to take advantage of preamble in synchronizing data transmissions (Lee, [0033], Yoshiyama, [0002] [0064]).
Yoshiyama and Lee do not disclose the transmitting computing device is an Internet of Things (IoT) device.
However, deRuijter a transmitting computing device is an Internet of Things (IoT) device ([0003] With the increasing proliferation of wireless technology, such as Wi-Fi, Bluetooth, and mobile or wireless Internet of things (IoT) devices, more devices or systems incorporate RF circuitry, such as receivers and/or transmitters. To reduce the cost, size, and bill of materials, and to increase the reliability of such devices or systems, various circuits or functions have been integrated into integrated circuits (ICs). For example, ICs typically include receiver and/or transmitter circuitry.).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the transmitting computing device of Yoshiyama and Lee to be an IOT device as taught by deRuijter, in order to take advantage of the data decoding method of Yoshiyama and Lee to an IoT device which is increasingly proliferating (deRuijter, [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOO JEONG/
Primary Examiner, Art Unit 2473
4/12/2021